DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 11/01/2021. Claims 1-31 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Jeremy Schweigert, reg. no 56,244, on 05/04/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
27-32. (cancelled ) 
Allowable Subject Matter
Claims 1-26 are allowed.
Regarding to claims 1, 14 and 23 the best prior art found during the prosecution of the application, Seth, US Patent Application No. :( US 2017/0353940 A1) hereinafter referred as Seth, in view of  Seth et al US Patent Application No. :( US 2017/0367065 A1) hereinafter referred as
Seth. Seth discloses the determining locations of wireless sensor nodes in a network architecture. An asynchronous system for localization of nodes in a wireless network architecture includes a first wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture including a first RF signal having a first packet. The system also includes a second wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet. Seth discloses the one or more processing units of the first wireless node that are configured to execute instructions to determine a time of flight estimate for localization based on a time estimate of round-trip time of the first and second packets and a time estimate of the time of flight that is based on channel sense information of the first and second wireless nodes. The delay as a function of AGC stage gain may be pre-measured and used to correct the timing during the actual TOF measurement, by subtracting such deviations from the baseline delay.  The Algorithms associated with the various computations may be performed in a remote computer to which the relevant data associated with distance measurements is sent. However, Seth and Seth fail to teach the determining locations of wireless nodes based on radio frequency communication between the nodes and various RF-enabled devices. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet, wherein the one or more processing units of the first wireless node or the second wireless node are configured to execute instructions to determine a round trip time estimate of the first and second packets, to determine channel state information (CSI) of the first and second wireless nodes, to calibrate hardware to determine hardware delays of the first and second wireless nodes, to apply the hardware delays to the CSI as a linear phase shift to generate corrected CSI, and to divide the corrected CSI by a calibration CSI to remove hardware delays and filter responses of the first and second wireless nodes, wherein the hardware delays are removed to correct the round trip time estimate of the first and second packets. The claims 1, 14 and 23 are allowable in view to the remarks dated 04/29/2022.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642